Citation Nr: 0904398	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  08-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Lincoln, Nebraska Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss. 

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing in August 2008. A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDING OF FACT

The veteran's bilateral hearing loss does not meet the 
required threshold for hearing loss for VA purposes. 


CONCLUSION OF LAW

Bilateral hearing loss as defined by applicable law was not 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in October 2006, prior to the June 2007 
adjudication. In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that VA must also provide 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. The veteran received such notification 
in October 2006. 

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this 
case, VA has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service treatment evidence, private treatment 
evidence, and a January 2007 VA examination in connection 
with the claim. The veteran was also given the opportunity to 
submit any additional records that he may have. There are no 
known additional records or information to obtain. The 
veteran specifically indicated in a November 2006 writing 
that he had no additional information or evidence to give VA 
to substantiate his claim. 

In addition, a personal hearing was offered and the veteran 
testified at a Travel Board hearing before the undersigned in 
August 2008. The Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with his claim.


Service Connection 

The veteran alleges that he has bilateral hearing loss 
incurred in service.  He contends that he was exposed to 
acoustic trauma in service from working on an aircraft 
carrier. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that as a 
matter of law, service connection is not warranted for 
bilateral hearing loss. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Certain diseases, including sensorineural hearing loss may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. See Under Secretary for Health 
letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385. 

Service medical evidence showed that on enlistment 
examination of July 1968, in auditory thresholds from 500Hz 
to 4000 Hz, none of the frequencies in the right ear were 
above 10 and none in the left ear were above 15. In 
June 1970, he underwent an audiometric examination. None of 
the frequencies in the right ear was above 20. In the left 
ear, the frequency at 4000 Hz was 30. None of the other 
frequencies in the left ear were above 25. Separation 
examination of August 1972 showed none of the frequencies to 
4000Hz in the right ear was above 10 and none of the 
frequencies in the left ear was above 5. 

After service, the  first evidence of a hearing evaluation 
was at VA examination of January 2007. The veteran complained 
of having difficulty hearing in background noise and crowds. 
He indicated that he was exposed to noise from aircraft 
noises in hangars and on aircraft carriers. His employment as 
a civilian was as an investment broker. He denied any 
recreational noise exposure, ear pathology, or treatment 
associated with medical conditions or vertigo. Measured 
puretone thresholds from 500 to 400 Hz revealed none of the 
frequencies over 40, nor were there at least three 
frequencies of 26 or more in either ear. The speech 
recognition scores were 100 percent, bilaterally. The 
examiner opined that since the veteran's hearing loss was not 
significantly poorer than it was on entrance to service in 
1968, the veteran's current hearing loss was not the result 
of military exposure. 

The veteran underwent an audiogram at The Hearing Clinic, 
Inc. in December 2007. This audiogram showed mild high 
frequency sensorineural hearing loss, bilaterally. He gave a 
history of exposure to the noise of loud aircraft engines 
while serving on an aircraft carrier in the late 60's and 
early 70's. C.A.F., MD indicated that since service 
discharge, the veteran had not been exposed to any 
significant amount of noise, it was quite likely that his 
exposure in service was quite likely the beginning of his 
hearing loss. Word recognition scores were 96 percent. 
Measured puretone thresholds from 500 to 4000 Hz revealed 
none of the frequencies over 40, nor were there at least 
three frequencies of 26 or more in either ear.

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in August 2008. He testified that  most of 
his work was administrative-type work but was not performed 
in office conditions. He stated that his work occurred mostly 
on aircraft carriers, in hangar areas, and below flight 
decks, which were quite noisy areas. He also testified that 
he first noticed difficulty with his hearing approximately 
10 years prior to his Travel board hearing. 

At no time in service or since service, did the veteran have 
auditory threshold findings over 40, nor were there at least 
three frequencies of 26 or more, and the speech recognition 
scores ranged from 96 to 100 percent, bilaterally. Hearing 
loss based on VA regulations was not shown within one year of 
service discharge, or at any time thereafter. In order to 
prevail on a claim for service connection, there must be 
current evidence of the claimed disability. See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). Here, there is no 
competent medical evidence of any bilateral hearing loss 
condition. Therefore, service connection is denied for this 
disorder.  


ORDER

Service connection for bilateral hearing loss is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


